Learned, P. J.
Concurring in the result, there are some things in the opinion of my Brother Landon with which I do not agree.
Chapter 219, Laws 1878, § 1, speaks of “ any act, ordinance, resolution, by-law, rule or proceeding,” and “any recital of occurrences,” etc. All of the book produced in evidence, beyond page 50, consists of sundry reports of committees, abstracts of town audits, and the like. I see nothing in the statute which authorizes the reading from a printed book of what purport to be reports of committees, and the like. Yet extracts from these were given in evidence on the trial from that printed book.
-The certificate of the clerk, required by that statute, is on *567page 50, and certifies that the foregoing is a true copy of the journal, etc. • Nothing is certified as to the reports, etc., which follow.
Without the statute the printed book would be no evidence against defendant. We must not extend the statute beyond its language, which is limited to the matters which take place in the board, and to those which are done by them.
The people gave evidence tending to show that a year after the commission of the alleged crime the defendant obtained money from the county through a similar increase of an asylum bill.. I do not think that such evidence came within the exception, which ought not to be extended, and which permits proof of other offenses of the defendant, in order to characterize the act in question. It would be of no use to discuss this point, or to give my reasons at length.
In this case the defendant’s account, as appears by the report of the committee, consists of twelve items. It seems to be admitted that as to ten of these items no question was made, and that they were reported as rendered.
The item called his personal account, being for services and disbursements, was rendered at about $1,300, and was allowed at $807.60. The asylum bill of $631.50, which defendant testifies he gave to Dr. Handy, to present to the board, was allowed by the committee at $1,031.50. Thus it will be seen that while one item was raised $400, another was reduced about $500. The items remained unchanged, and therefore the total must have been reduced in auditing.
The total of the audit was $6,319.03. This total sum was paid to defendant in four checks, no one of which corresponds in amount with any item of the audit; but the four equal the total sum.
Now as it appears that the total received by defendant must have been less than his total claim (taking the asylum bill at $631.50), I fail to see the evidence that defendant knew that he was receiving more than was owing him. I do not speak of his intent, but of the fact. The transaction of *568the following year is no evidence, in any view, of the facts of the previous year. And I see no proof of defendant’s knowledge of the amount at which the asylum bill was allowed, or of the amount to which his personal bill had been reduced. The payment to him was in gross and did not exceed the amount which he had claimed should be paid him.
I think also that injustice was done the defendant when the jury were charged that good character was entitled to some consideration on the part of a jury upon a balanced question where a doubt intervenes; but they might not array it against positive or convincing evidence of a crime. Upon a balanced question when a doubt intervenes the jury should, acquit.
Evidence of good character may create a doubt against positive evidence of the defendant’s guilt. Remsen v. People, 43 N. Y., 6.
I concur in the result of reversing the judgment and grant ing a new trial.